MEMORANDUM OPINION
 
No. 04-10-00061-CV
 
In the Interest of J.J.L., J.M.L.,
L.M.E., G.X.E., Jr., and M.A.E.
 
From the 57th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-PA-00463
Honorable Charles E.
Montemayor, Judge Presiding
 
Opinion by:   Sandee Bryan Marion, Justice
 
Sitting:                     Catherine Stone, Chief Justice
                     Sandee
Bryan Marion, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  February 9, 2011
 
AFFIRMED
 
           This is an appeal from the trial court’s termination of appellant’s
parental rights.  See Tex. Fam.
Code Ann. § 161.001(1)(D), (E), (N), (O), (2) (Vernon 2002).  After the
record from the trial on the merits was filed, appellant’s court-appointed
attorney filed a brief containing a professional evaluation of the record and
demonstrating that there are no arguable grounds to be advanced.  Counsel
concludes that the appeal is without merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No.
04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003,
no pet.) (applying Anders procedure in appeal from termination of
parental rights).  Counsel provided appellant with a copy of the brief. 
Appellant was informed of her right to review the record and advised of her
right to file a pro se brief.  Appellant has not filed a brief.
           After
reviewing the record, we agree that the appeal is frivolous and without merit. 
The judgment of the trial court is affirmed.  We GRANT counsel’s motion to
withdraw.  Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio
1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.).   
 
 
Sandee Bryan Marion, Justice